Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 18-BG-324

                 IN RE SHARON STYLES ANDERSON, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 412158)

                On Report and Recommendation of the Board on
             Professional Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                (BDN 010-17)

                             (Decided: May 24, 2018)

      Before FISHER and BECKWITH, Associate Judges, and FARRELL, Senior
Judge.
      PER CURIAM: This decision is nonprecedential. Please refer to D.C. Bar R.

XI § 12.1 (d) governing the appropriate citation of this opinion.


      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (the Committee)

recommends approval of an amended petition for negotiated attorney discipline.

The violations stem from respondent Sharon Styles Anderson’s professional

misconduct arising from her representation of two separate clients and failure to
                                           2


respond to the Office of Disciplinary Counsel during its investigations.


      Respondent      acknowledged      she    (1)   failed   to   provide   competent

representation and serve a client with skill and care; (2) failed to zealously and

diligently represent a client; (3) failed to act with reasonable promptness; (4) failed

to keep a client reasonably informed; (5) failed to explain matters to a client; (6)

failed to take the proper steps in connection with the termination of representation

of a client; (7) engaged in the unauthorized practice of law; (8) failed to respond to

a lawful demand for information from Disciplinary Counsel; (9) engaged in

dishonesty; and (10) seriously interfered with the administration of justice, thereby

violating Rules 1.1 (a) & (b), 1.3 (a) & (c), 1.4 (a) & (b), 1.16 (d), 5.5 (a), 8.1 (b),

and 8.4 (c) & (d) of the District of Columbia Rules of Professional Conduct.

Additionally, she failed to comply with an order of Disciplinary Counsel in

violation of D.C. Bar Rule XI § 2 (b)(3). Although respondent previously engaged

in similar misconduct, which the Committee found a significant aggravating factor,

it considered the following circumstances in mitigation: (1) respondent took full

responsibility and demonstrated remorse for her actions; (2) respondent suffered

from health and family problems; and (3) respondent established a mental health

support system. As a result, Disciplinary Counsel and respondent negotiated the

imposition of discipline in the form of a one-year suspension, concurrent to any

other disciplinary suspension that she may be serving on the date of this opinion,
                                         3


with reinstatement conditioned upon demonstrating fitness to practice law, see

D.C. Bar R. XI § 16, and payment of the agreed upon restitution. 1 After reviewing

the amended petition for negotiated discipline, considering a supporting affidavit,

and conducting a limited hearing, the Committee concluded that the amended

petition for negotiated discipline should be approved.


           We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI § 12.1 (c), and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated

discipline of a one-year suspension from the practice of law, with the conditions

for reinstatement stated above, is not unduly lenient considering the existence of

mitigating factors and the discipline imposed by this court for somewhat similar

actions. 2


       1
         As set forth in the Committee’s Report and Recommendation, respondent
shall pay $2,900 in restitution, with interest calculated at the statutory rate. The
date interest will begin to accrue will be determined during the reinstatement
proceeding.
       2
          Cf. In re Carter, 11 A.3d 1219 (D.C. 2011) (suspending an attorney from
the practice of law for eighteen months and conditioning reinstatement on the
demonstration of fitness to practice law, proof of restitution, and cooperation with
Disciplinary Counsel after the attorney failed to attend hearings, missed deadlines,
failed to act on behalf of clients, and did not cooperate with Disciplinary Counsel);
In re Schoeneman, 891 A.2d 279 (D.C. 2006) (imposing a four-month suspension
for an attorney who neglected three clients in federal court for over a two-year
period, misled the clients about the status of their cases, and engaged in the
                                                                        (continued…)
                                            4


      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is


      ORDERED that Sharon Styles Anderson is hereby suspended from the

practice of law in the District of Columbia for one year, nunc pro tunc to

September 15, 2017.3           Respondent’s reinstatement is conditioned upon

demonstrating fitness to practice law pursuant to D.C. Bar R. XI § 16 and payment

of $2,900 in restitution, with interest calculated at the statutory rate.




                                                       So ordered.




(…continued)
unauthorized practice of law by concealing his suspension from the practice of law
from his clients); In re Ray, 675 A.2d 1381 (D.C. 1996) (upholding a six-month
suspension for the unauthorized practice of law and other violations, including
negligent misappropriation); In re Kennedy, 605 A.2d 600 (D.C. 1992) (approving
a nine-month suspension with a requirement the attorney demonstrate fitness to
practice law after the attorney engaged in the unauthorized practice of law over a
period of years and previously served a suspension for the unauthorized practice of
law).
      3
         On April 14, 2017, the court suspended respondent from the practice of
law in the District of Columbia pending a final disposition in In re Anderson, No.
17-BG-228. On September 15, 2017, respondent filed an affidavit pursuant to
D.C. Bar Rule XI § 14 (g) in that proceeding.